El Juez Presidente Se. del Toro,
emitió la opinión del tribunal.
El 28 de octubre de 1920 la Corte de Distrito de San Juan, Sección Primera, dictó sentencia en el pleito seguido por Pedro Grandía contra Porto Rico Fertilizer Company, sobre cobro de dividendos, en favor del demandante. La sen-tencia fué apelada el 24 de noviembre siguiente y el 5 de mayo de 1921 el demandante solicitó que la corte decretara el aseguramiento de la dicba sentencia mediante embargo de bienes de la demandada. Accedió la corte, decretando el embargo solicitado sin fianza. La demandada entonces solicitó la nulidad de la orden por entender “que la corte carece de jurisdicción para decretar dicbo embargo sin fianza, por cuanto la sentencia ba sido apelada con anterioridad al embargo.” La corte tomó bajo su consideración el caso y el 4 de junio de 1921 lo resolvió anulando el embargo decre-tado por entender que una vez que la sentencia fué apelada, la corte perdió enteramente su jurisdicción no ya para acor-dar el aseguramiento sin fianza, sí que también con fianza. *263Y contra la dicha resolución de 4 de junio es que se ha in-terpuesto el recurso que estamos considerando.
En marzo 1, 1902, la Asamblea Legislativa decretó una ley para asegurar la efectividad de sentencias, que ha sido varias veces interpretada por esta Corte Suprema. De acuerdo con la sección 3 de dicha ley, “la solicitud de ase-guramiento podrá presentarse con la demanda o luego de in-terpuesta, en cualquier período del juicio, antes de sentencia firme.” Las palabras “antes de sentencia'firme” dieron lu-gar a dudas y el legislador el 13 de abril de 1916 enmendó la ley disponiendo,entre otras cosas que: “La solicitud de aseguramiento podrá presentarse con la demanda o luego de interpuesta, en cualquier período del juicio, antes o después de la sentencia. Si el aseguramiento se solicitare después de pronunciada sentencia no se exigirá fianza.”
No hay duda alguna con respecto a que después de pro-nunciada .una sentencia cabe decretar el aseguramiento de la misma y a que si se decreta, debe serlo sin fianza. La cuestión a resolver es si por el hecho de la apelación para ante esta Corte Suprema, pierde su jurisdicción la de distrito para acordar el aseguramiento.
Decidió la corte sentenciadora la cuestión en sentido afir-mativo basándose en el artículo 297 del Código de Enjuicia-miento Civil y en la sección 14 de la propia ley de asegura-miento. El apelado invoca en apoyo del criterio sustentado por la corte inferior, las resoluciones de esta Corte Suprema en los casos de Bolívar v. Aldrey, 12 D. P. R. 273; Pescay v. Texidor, 26 D. P. R. 170, y The Specialty Shop v. Benítez Flores, 29 D. P. R. 265, 268.
El caso de Bolívar, supra, no es aplicable. Interpretó la ley tal como estaba redactada antes de su modificación. El de Pescay, supra, se refiere a una situación legal distinta. Es el de la Specialty Shop, supra, el único que contiene un párrafo que es susceptible tal vez de interpretarse en el sen-tido que sostiene el apelado, pero en el mismo párrafo se *264dice que no es en sus razonamientos en los que se basa la resolución de la corte, sino en que de acuerdo con la ley y la jurisprudencia no babía sentencia alguna ante la corte de distrito que pudiera servir de base al aseguramiento sin prestación de fianza. Se trataba de un pleito procedente de una corte municipal.
Examinemos los preceptos de ley en que descansó la corte de distrito. El artículo 297 dispone que “Formalizada una apelación, producirá el efecto de suspender todo procedimiento en la corte inferior, respecto a la sentencia u orden apelada, o a las cuestiones comprendidas en ella,-pero la corte inferior podrá proseguir el pleito en lo que respecta a cualquier extremo del mismo no comprendido en la apelación.” T la sección 14 de la ley sobre aseguramiento prescribe, en resu-men, que todas las cuestiones que se promuevan se venti-larán separadamente del pleito principal y que todas las reso-luciones que se dicten serán ejecutorias desde luego.
¿Está comprendido en la sentencia su aseguramiento por medio de embargo? A nuestro juicio no lo está y la sec-ción 14 de la ley especial invocada por el juez de distrito en vez de apoyar su criterio demuestra que el aseguramiento es un procedimiento independiente que se tramita sin inte-rrumpir en modo alguno y sin intervenir en nada con el pleito principal.
A virtud de una apelación interpuesta contra una sen-tencia pronunciada por una corte de distrito, la sentencia queda desde luego sujeta a ser revocada, modificada o con-firmada por la Corte Suprema, pero no destruida como su-cede en el caso de las apelaciones interpuestas para ante las cortes de distrito contra las sentencias pronunciadas por las cortes municipales. Es más, la presunción de justa, acompaña a la sentencia basta que sea revocada por la Corte Suprema.
Siendo esto así, no comprendemos por qué una parte que *265ha obtenido una sentencia a sn favor qne se presnme justa no obstante la apelación, no pneda hacer nso del privilegio que le concede nna ley qne le permite asegurar la efectivi-dad de esa' sentencia mediante embargo de bienes de la parte contra la cual se dictara.
Al decretar la ley de 1916 que el aseguramiento podría solicitarse lo mismo antes que después de la sentencia, no hace distinción alguna. Si se interpretara la ley como pre-tende la parte apelada podría .quedar anulada a voluntad de la parte contra quien se pronuncia la sentencia. Basta-ría que dicha parte archivara un simple escrito de apelación inmediatamente-después de dictada la sentencia para impe-dir que la parte victoriosa obtuviera el aseguramiento de la misma.
En una reciente decisión de la Corte Suprema de los Es-tados Unidos encontramos el párrafo que sigue que ilustra la cuestión envuelta en este caso. Dice así:
“El decreto enmendatario de febrero fue obtenido mucbo después de concedidas las apelaciones contra el decreto de Agosto y cuando la corte tenía muy limitadas facultades sobre el litigio. ‘Una regla general en todos los casos (sujeta, sinembargo, a algunas condicio-nes) es que una apelación suspende la facultad de la corte inferior de seguir actuando en el caso.’ Indudablemente, después de la apelación la corte sentenciadora puede, si los fines de justicia lo exigen, preservar el status quo hasta que la corte de apelación dicte su decisión. Hovey v. McDonald, 109 U. S. 150, 157. Pero no puede finalmente adjudicar sobre derechos sustanciales directamente en-vueltos en la apelación. Merrimack River Savings Bank v. Clay Center, 219 U. S. 527, 534. Véase First National Bank v. State Bank, 131 Fed. 430. El resultado exacto del decreto de febrero es algo dudoso, pero podemos considerarlo como una tentativa para preservar el status quo de modo que esta corte pueda final y com-pletamente disponer del asunto en ■ su totalidad. Así interpretado el decreto (No. 288) estaba dentro de la discreción de la corte y como no hubo abuso de esa discreción debe ser confirmado.” Newton v. Consolidated Gas Company of New York, resuelto por la Corte Suprema de los Estados Unidos en marzo 6, 1922.
*266Esta idea de la preservación del status quo se expresa en nna decisión de la Corte Suprema de Pennsylvania, del siguiente modo:
“Una apelación debidamente establecida contra un decreto final en equidad, bajo fianza aprobada, de acuerdo con la orden de la corte, en relación con la remoción de los autos a la Corte Suprema, surte el efecto de suspender los procedimientos para ejecutar el de-creto (supersedeas); pero la corte inferior conserva, sin embargo, el derecho (concurrentemente con la Corte Suprema) de gobernar los actos de las partes respectivas, en tanto sea necesario para preser-var el status in quo de cada una tal como existía al tiempo de dic-tarse el decreto; y a ese fin, si necesario fuere, el de expedir una orden de embargo.” New Brighton, &c., R. R. Co. v. The Pittsburgh, &c., R. R. Co., 105 Pa. 13.
Asegurar una sentencia no es ejecutarla y en cierto modo es preservar el status quo que existía en el momento de dic-tarla. Generalmente las leyes de procedimientos exigen la prestación de una fianza por los apelantes que garantice el derecho reconocido a la parte a cuyo favor se dictó la sen-tencia y es cuando tal fianza se presta que se suspende la ejecución de la sentencia. En Puerto Rico basta la simple presentación del escrito de apelación para suspender la eje-cución. Probablemente fué este el motivo o uno de los mo-tivos que tuvo el legislador para enmendar la ley sobre ase-guramiento en la forma en que lo bizo en 1916.
Por virtud de todo lo expuesto opinamos que debe decla-rarse con lugar el recurso y revocarse la orden apelada que-dando subsistente la que se anuló por ella, todo sin especial condenación de costas.

Revocada la resolución apelada dejando sub-sistente la orden de mayo 6, 1921, por la cual se decretó el aseguramiento de la sen-tencia.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutcbison.